DETAILED ACTION
Drawings 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element 270 in figure 2 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krofchalk et al, US 2017/0305234 [Krofchalk] in view of Mandel, US 4,421,075 [Mandel] and Larson, US 2011/0017164 [Larson].
Regarding claim 1, with reference to figures 2 and 3, Krofchalk discloses a retrofit (paragraphs 147, 149) engine start/stop control system comprising:
an ignition circuit connector (70, paragraph 35) operable to energize an ignition circuit of an internal combustion engine to initiate starting of the engine;
an engine temperature sensor (22) operable to measure a temperature of an internal combustion engine;
an ambient air temperature sensor (20) operable to measure the ambient air temperature outside an engine compartment;10
a battery voltage sensor (26, paragraph 73) operable to measure the output voltage of an alternator and/or starter battery for the engine; and
an engine speed sensor (paragraph 33) operable to measure the rotational speed of the 15engine (RPM);
a programmable logic controller (50, 66) configured to control stop and start functions of an internal combustion engine (paragraphs 27, 29), the programmable logic controller configured to energize the ignition circuit to initiate starting of the engine when at least one [of] the external engine temperature, the 
See at least paragraphs 12-35, 38-43, 46-50, 66-111, 114-144, 147 and 149.
Krofchalk lacks wherein the engine is equipped with an air starter, wherein the ignition circuit is operable to energize an air control valve to use compressed gas from a compressed gas tank to initiate engine starting, an air pressure sensor to measure a pressure of the compressed gas tank available to initiate starting of the engine via the air starter, wherein the engine temperature sensor is an engine block temperature sensor operable to directly measure an external temperature of an internal combustion engine.  Krofchalk further lacks wherein the programmable logic controller is configured to energize the ignition circuit when the pressure of the compressed air tank falls below a predefined threshold vale.
However, Mandel discloses a system for maintaining the temperature of an engine at a ready to start temperature through a stop and start approach.  The temperature is measured using a thermistor that measures the engine block temperature.  See at least the abstract and column 2, lines 55-66.  Larson discloses an engine stop/start system which utilizes an air starter motor, wherein air pressure levels are monitored by a pressure sensor.  If the air pressure is low or lost, the engine is restarted.  See at least paragraphs 13, 26 and 31.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the thermistor of Mandel into the system of Krofchalk since both sensors perform the same function of measuring the temperature of the engine and would be expected to work for the same purpose without unexpected 
Regarding claim 2, Larson further discloses that the compressed gas tank is a compressed air tank (engine start air tank 78, paragraph 13).  
Regarding claim 3, Krofchalk further discloses a parking brake engagement sensor (36, paragraph 24) configured to sense an engagement of a parking brake.  See also paragraphs 65, 76 and 93-96.
Regarding claim 7
Regarding claim 8, Krofchalk further discloses wherein the system is further configured to allow a remote user to control an operation of the system 25including one of more of turning on or off the system, turning off the engine, and modifying the predefined threshold value to adjust an operation of the system.  Please note that Krofchalk discloses the use of wireless communications, technician setup and monitoring of faults and real-time monitoring of various components (paragraphs 27, 28, 60-63, 172 and 173).  Accordingly, Krofchalk is capable of performing this function.
Regarding claim 9, Krofchalk further discloses wherein the programmable logic controller is further configured to initiate shutdown of the 30engine when at least one of the pressure of the compressed gas tank, the external40 engine block temperature, the ambient temperature, and the battery output voltage exceed a predefined threshold value for shutdown (paragraphs 73, 74).
Regarding claim 10, Krofchalk further discloses a 5removable data storage medium operable to record system status information, including one or more of the pressure of the compressed gas tank, the external temperature of the engine, the ambient air temperature, the battery output voltage, and the rotational speed of the engine (paragraphs 27, 28).
Regarding claim 11, Krofchalk further discloses wherein the data storage medium comprises one or more of an internal or removable memory card, chip, or suitable storage memory (paragraph 27).
Regarding claim 12
Regarding claim 13, Krofchalk further discloses wherein the fast idle 20switch is operably connected to a fast idle throttle position sensor for detecting a throttle position of the engine during fast idle.
Regarding claim 14, Mandel further discloses wherein the engine block temperature sensor is adapted for attachment to an outside of the engine.
Regarding claims 16 and 17, Krofchalk further discloses wherein the programmable logic controller is further configured to provide high temperature exhaust regeneration and is configured to override triggers to shut down the engine during these periodic regeneration functions (paragraph 181; “system takes control of the engine again after regeneration”).  While Krofchalk does not specifically disclose an exhaust temperature sensor and monitoring elevated levels of the temperature of the exhaust gases due to periodic regeneration functions of the engine, a person skilled in the relevant art will readily appreciate the use of a sensor to monitor exhaust conditions during regeneration in order to ascertain that the regeneration process is being carried out effectively.
Regarding claims 18-20, these claims are substantially similar in scope to claims 1-3 above and are rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity except as follows:  Krofchalk further discloses controlling engine idle during warmup of the engine (see paragraph 143).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krofchalk, Mandel and Larson as applied to claim 1 above, and further in view of Johnson et al, US 2015/0183435 [Johnson].
Regarding claim 15, Krofchalk lacks a coolant heater communicably connected to the programmable logic controller to provide initial heating or preheating of the internal combustion engine.
However, Johnson discloses an OEM engine comprising a heater that heats the engine coolant prior to starting the engine with an auto start control.  See at least paragraph 15.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Krofchalk to have a device for warming or preheating the engine prior to starting because they are known to help with the starting process in colder climates where Krofchalk may operate and doing so would improve the startability and therefore reliability of the stop start function.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747